SHORTELL LAW LLC
Caitlin Shortell ABA # 0401025
911 W. 8th Avenue, Suite 204
Anchorage, Alaska 99501
Telephone: (907) 272-8181
Facsimile: 1 (888) 979-6148
cs.sgalaw@gmail.com

Heather Gardner ABA # 0111079
4141 B Street, Suite 410
Anchorage, Alaska 99503
Telephone: (907) 375-8776
Facsimile: 1 (888) 526-6608
hgardnerlaw@gmail.com

Counsel for Denali Nicole Smith

                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ALASKA

DENALI NICOLE SMITH, on behalf of herself
and others similarly situated,            )
                                          )
                               Plaintiff, )
          vs.

MICHAEL DUNLEAVY, in his official
capacity of Governor of the State of Alaska,
KEVIN CLARKSON, in his official capacity as
Attorney General of the State of Alaska,
BRUCE TANGEMAN, in his official capacity
as Commissioner of the State of Alaska,
Department of Revenue, ANNE WESKE, in her
official capacity as Director of the Permanent
Fund Division, State of Alaska, Department of
Revenue,
                                  Defendants.    Case No. 3:19-cv-



                                            COMPLAINT

I.        INTRODUCTION


SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-
                                                                     1
COMPLAINT
     Case 3:19-cv-00298-HRH Document 1 Filed 11/20/19 Page 1 of 22
          Plaintiff, on behalf of herself and others similarly situated, hereby complains and alleges

as follows:

          1.        This is an action brought under 42 U.S.C. § 1983 and 28 U.S.C. §§ 2201-02

for damages, declaratory, and injunctive relief against the Governor of the State of

Alaska, Michael Dunleavy; the Attorney General of the State of Alaska, Kevin Clarkson;

the Commissioner of the Alaska Department of Revenue, Bruce Tangeman; and the

Director of the State of Alaska, Department of Revenue, Permanent Fund Division, Anne

Weske.

          2.        This is also an action to restore and affirm the civil liberties, individual

rights, and equal protection under the law otherwise guaranteed by the Alaska

Constitution, United States constitution, and Alaska law to each and all of its citizens.

          3.        Plaintiff brings this action to stop the state from its unlawful enforcement of

previously enjoined statutes, which excluded same-sex couples from marriage and

prevents the State of Alaska from recognizing valid same-sex marriages entered into

elsewhere. In Hamby v. Parnell, Case No. 3:14-cv-00089-TMB, 56 F.Supp.3d 1056 (D.

Alaska 2014), this court declared that the referenced Alaska Statutes violate the equal

protection and due process rights of Plaintiff guaranteed by the United States Constitution

and entered an injunction 1) barring Defendants from enforcing Alaska Stat. §§

25.05.011-.013 and other statutes violating Plaintiff’s right to equal protection and due

process, 2) requiring Defendants to authorize and issue marriage licenses to unmarried


SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-
                                                                                                   2
COMPLAINT
  Case 3:19-cv-00298-HRH Document 1 Filed 11/20/19 Page 2 of 22
Plaintiff and all those similarly situated and 3) to extend legal recognition under state law

to the existing marriages of Plaintiffs lawfully married elsewhere and all those similarly

situated.

          4.        After the court issued the order of declaratory relief and a permanent

injunction, the State of Alaska continued to enforce the referenced statutes, explicitly

denying Plaintiff and other Alaska residents who were accompanying spouses of Alaska

residents in military service outside the state in same sex marriages their permanent fund

dividends on the basis of Alaska Stat. §§ 25.05.011-.013. Specifically, as to Plaintiff

Denali Smith, the State of Alaska denied Plaintiff’s eligibility for the 2019 Permanent

Fund Dividend (hereinafter “PFD”) because she is a woman married to a woman who is a

member of the Armed Forces of the United States who would, if married to a male

member of the Armed Forces of the United States, be categorically eligible for the 2019

PFD.

          5.        On information and belief, Plaintiff is not the only person against whom the

State of Alaska has applied, and/or enforced, statutes that it was permanently enjoined

from enforcing under the explicit order of this court in Hamby v. Parnell, and that are

also unenforceable as violative of Plaintiff’s and similarly situated persons’ rights to due

process and equal protection under the law as established by subsequent case law.




SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-
                                                                                              3
COMPLAINT
  Case 3:19-cv-00298-HRH Document 1 Filed 11/20/19 Page 3 of 22
II. JURISDICTION

          6.        The U.S. District Court for the District of Alaska has jurisdiction over this

matter under 28 U.S.C. §1331 and §1343 because it raises a federal question under 42

U.S.C. §1983 and under the Fourteenth Amendment to the United States Constitution.

          7.        At all times relevant, all Plaintiff named was and is a resident of Alaska,

within the jurisdiction of the United States District Court for the District of Alaska.

          8.        At all times relevant, Defendants were Alaska residents performing their

official duties under color of state law as elected or appointed officials of the State of

Alaska.

          9.        Venue is appropriate in the District of Alaska under 28 U.S.C. §1391(b)

because the Defendants perform their official duties, including those complained of

herein, within the District’s geographical boundaries.

          10.       This court has authority to enter a declaratory judgment and permanent

injunctive relief pursuant to Rules 57 and 65 of the Federal Rules of Civil Procedure and

28 U.S.C. §§2201 -02.

          11.       Plaintiff, on behalf of herself and others similarly situated, brings this

action pursuant to 42 U.S.C. §1983, 28 U.S.C. §1331and §1343 for damages, declaratory

and injunctive relief against Defendants, and for attorney’s fees pursuant to 42 U.S.C. §

1988.




SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-
                                                                                               4
COMPLAINT
  Case 3:19-cv-00298-HRH Document 1 Filed 11/20/19 Page 4 of 22
          12.       Specifically, Plaintiff seeks: a) a declaration that Alaska’s denial of the

PFD to accompanying spouses of military members in same sex marriages based on

permanently enjoined Alaska Statutes prohibiting same sex couples from marrying and

prohibiting recognition of lawful out of state marriages of same sex couples violate the

Due Process Clause and Equal Protection Clause of the Fourteenth Amendment to the

United States Constitution; and b) a permanent injunction (i) preventing Defendants, in

their official capacities from denying Plaintiff and other accompanying same sex spouses

of military members stationed outside the state of Alaska from receiving a PFD; (ii)

directing Defendants to authorize legal state recognition of the marriages of the married

Plaintiffs and others similarly situated that were validly entered into outside Alaska; and

(iii) directing Defendants to identify all individuals similarly situated to Plaintiff who

have been denied a PFD based on Alaska Stat. §§ 25.05.011-.013; and (iv) directing

Defendants to pay Plaintiff and all others similarly situated their PFDs denied based on

Alaska Stat. §§ 25.05.011-.013 without further delay.

III. PARTIES

          A. Plaintiff

          13.       Plaintiff DENALI NICOLE SMITH is a resident of the State of Alaska.

Denali was born and raised in Anchorage. Denali was recruited to play college softball in

California in 2014 and went to college in California in 2014.




SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-
                                                                                             5
COMPLAINT
  Case 3:19-cv-00298-HRH Document 1 Filed 11/20/19 Page 5 of 22
          14.       In 2016, Denali returned to Anchorage and resided there. Denali is

registered to vote in Anchorage, Alaska, and has never been registered to vote in any

other jurisdiction.

          15.       In 2018, Denali married Miranda Murphy, an Alaska resident who is a

member of the United States Armed Forces stationed in Jacksonville, Florida. After

marriage, Denali moved to Jacksonville, Florida to accompany Miranda at her station.

          16.       Denali applied for and was denied her 2019 PFD in a written notice on the

basis of Alaska Stat. §§ 25.05.011-.013, because she was accompanying her same

military member sex spouse. PFD Division representatives also verbally explained to

Denali that if she were married to a man, she would not be denied her PFD. Although

Denali and Miranda were legally married in Florida on May 14, 2018, the State of Alaska

denied her eligibility for the 2019 PFD on the explicit basis that the referenced Alaska

Statutes prohibited recognition of their marriage or payment of the PFD to an

accompanying spouse of a military member in a same sex marriage.

          B. Defendants

          17.       Defendant MICHAEL DUNLEAVY is the Governor of the State of Alaska.

As governor, he is ultimately responsible for the execution of the laws of the State of

Alaska, including Alaska Stat. §§ 25.05.011-.013, and other statutes, regulations, and

policies that exclude same sex couples from marrying in Alaska or having their lawful

marriages recognized under Alaska law. He is sued in his official capacity.


SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-
                                                                                           6
COMPLAINT
  Case 3:19-cv-00298-HRH Document 1 Filed 11/20/19 Page 6 of 22
          18.       Defendant KEVIN CLARKSON is the Attorney General of the State of

Alaska. As Attorney General he represents the State of Alaska and its executive branch

agencies via the Alaska Department of Law. The Attorney General also defends state

policy and actions in courts in Alaska and elsewhere, including filing amicus briefs in

against equal protection and due process for LGBT people. He is sued in his official

capacity.

          19.       Defendant BRUCE TANGEMAN is the Commissioner of the Alaska

Department of Revenue. He was appointed by the governor to oversee the executive

branch agency that includes the Division of the Permanent Fund Dividend, the agency

authorized to determine eligibility and issue PFDs in Alaska. He is sued in his official

capacity.

          20.       Defendant ANNE WESKE is the Director of the Division of the Permanent

Fund of the Alaska Department of Revenue. She is responsible for setting policy on

eligibility determinations and issuance of the Permanent Fund Dividend. She is sued in

her official capacity.

          21.       Defendants, through their respective duties and obligations, are responsible

for enforcement of permanently enjoined Alaska laws that bar same sex couples from

marrying in Alaska, deny recognition of the valid out of state marriages of same sex

couples, and denying the benefits of marriage, to Alaska residents.




SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-
                                                                                              7
COMPLAINT
  Case 3:19-cv-00298-HRH Document 1 Filed 11/20/19 Page 7 of 22
          22.       Each Defendant has caused the harm alleged herein, and will continue to

harm Plaintiff and those similarly situated unless enjoined. Therefore, the relief sought is

against all Defendants, as well as their designees, officers, employees and agents.

IV. STATEMENT OF FACTS

          23.       Article 1, § 25 of the Alaska Constitution, adopted in 1998, barred the state

from recognizing or treating as valid any same sex marriage, as follows:

          § 25. Marriage

          To be valid or recognized in this State, a marriage may exist only between

          one man and one woman. Alaska Const. Art. 1 Sec. 25.

          24.       Title 25 of Alaska Statutes explicitly defines marriage as limited to

opposite sex couples under state law. Prior to 1996, Alaska law did not define marriage

as a contract between opposite sex persons, and did not explicitly prohibit the issuance of

a marriage license to a same sex couples.

          25.       Alaska Statute § 25.05.011 was amended in 1996 and provides as follows:

          Sec. 25.05.011. Civil contract.

          (a) Marriage is a civil contract entered into by one man and one woman

          that requires both a license and solemnization. The man and the woman

          must each be at least one of the following:

          (1) 18 years of age or older and otherwise capable;

          (2) qualified for a license under Alaska Stat. § 25.05.171; or


SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-
                                                                                                8
COMPLAINT
  Case 3:19-cv-00298-HRH Document 1 Filed 11/20/19 Page 8 of 22
          (3) a member of the armed forces of the United States while on

          active duty.

          (b) A person may not be joined in marriage in this state until a

          license has been obtained for that purpose as provided in this chapter. A

          marriage performed in this state is not valid without solemnization as

          provided in this chapter.

          26.       Alaska law also explicitly barred the recognition by the state of valid

same sex marriages and voids same sex marriages lawfully entered into elsewhere.

Alaska Stat. § 25.05.013, enacted as a new law in 1996, provides as follows:

          Sec. 25.05.013. Same-sex marriages.

          (a) A marriage entered into by persons of the same sex, either

          under common law or under statute, that is recognized by another state

          or foreign jurisdiction is void in this state, and contractual rights granted

          by virtue of the marriage, including its termination, are unenforceable in

          this state.

           (b) A same-sex relationship may not be recognized by the state as

          being entitled to the benefits of marriage.

          27.       The United States government and the State of Alaska recognizes Denali

Smith’s marriage for purposes of taxation, veteran’s benefits, and other federal programs,

but the State of Alaska has continued to treat her as a legal stranger to her wife by


SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-
                                                                                              9
COMPLAINT
  Case 3:19-cv-00298-HRH Document 1 Filed 11/20/19 Page 9 of 22
denying her a PFD based on permanently enjoined Alaska Statutes. On information and

belief, the state of Alaska has denied other same sex accompanying spouses of military

members stationed out of state their PFDs based on the unconstitutional, enjoined Alaska

Statutes. Five years after this court issued a permanent injunction from enforcement of

the statutes, the State does not recognize the lawful marriages of same sex couples and

declares their marriages void under Alaska law.

          28.       Denali Smith is lawfully married under the laws of sister states, but Alaska

refuses to recognize her same sex marriage as a basis to deny her a PFD. Unilaterally, and

in violation of order of this court and the Supreme Court of the United States of America,

Alaska has voided her legal status and rights and responsibilities as a married person.

          29.       Explicitly in reference to Alaska Stat. §25.05.013(b), Defendants

single out accompanying same sex spouses, including Denali Smith, as not being entitled

to the benefits of marriage, while heterosexual accompanying spouses of military

members stationed out of state are granted the permanent fund dividend.

          30.       Alaska’s persistent exclusion of same sex couples from marriage and

refusal to recognize existing marriages of same sex couples, going so far as to void those

marriages, harms the Plaintiff and other Alaska same sex couples and their families in

real and significant ways.

          31.       Alaska’s exclusion of same sex couples from marriage and refusal to

recognize existing marriages, as well as its affirmative voiding of lawful marriages from


SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-
                                                                                             10
COMPLAINT
 Case 3:19-cv-00298-HRH Document 1 Filed 11/20/19 Page 10 of 22
sister states, undermines the Plaintiff’s and others’ similarly situated ability to achieve

their aspirations, disadvantages them financially, and denies them “dignity and status of

immense import.” U.S. v. Windsor, 133 S. Ct. 2675, 2692 (2013). Plaintiff is stigmatized

and relegated to second class status by being barred from legal recognition of her

marriage in her home state. Alaska’s exclusion of Plaintiff and other accompanying same

sex spouses of military members from receipt of a PFD informs same sex couples and the

community that their committed relationships are unworthy of recognition.

          32.       By singling out Denali Smith and other accompanying spouses of same sex

couples from receipt of a PFD, Alaska conveys to Plaintiff and others similarly situated

that their families are not equal to other Alaska residents who accompany their military

member spouses on duty.

          33.       On October 12, 2014, this court declared unconstitutional and permanently

enjoined Alaska’s marriage laws that violated the Constitution’s mandate of equality and

due process. Hamby v. Parnell. 56 F. Supp. 3d 1056 (D. Alaska 2014).

          34.       On June 26, 2015, the Supreme Court of the United States declared all such

laws unconstitutional nationwide and ordered the states to grant and recognize the right to

marry to same sex couples. Obergefell v. Hodges. 576 U.S. _____ (2015); 125 S.Ct. 2584

(2015).

          35.       By denying Plaintiff, and others similarly situated, the routine

determination of eligibility for and payment of the PFD, Defendants ignored the


SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-
                                                                                           11
COMPLAINT
 Case 3:19-cv-00298-HRH Document 1 Filed 11/20/19 Page 11 of 22
decisions of this court and the Supreme Court of the United States and continued

enforcing these unconstitutional statutes as a basis for discrimination against same sex

spouses of military members stationed out of state.

V. CAUSES OF ACTION

                                         First Cause of Action

          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                        Against All Defendants

  Alaska’s Denial of a PFD to Accompanying Same Sex Spouses of Military Members
 Stationed Out of State Deprives Plaintiff and Others Similarly Situated of their Rights to
 Due Process of Law under the Fourteenth Amendment to the United States Constitution


          36.       Plaintiff incorporates by reference all of the above paragraphs as though

fully set forth herein.

          37.       Plaintiff states this cause of action against all Defendants in their official

capacities for purposes of seeking damages, injunctive, and declaratory relief.

          38.       The Fourteenth Amendment to the United States Constitution, enforceable

pursuant to 42 U.S.C. §1983, provides that no state shall “deprive any person of life,

liberty, or property, without due process of law.” U.S. Const. Amend. XIV, §1.

          39.       The Alaska Constitution, Article 1, Section 25, Alaska Stat. §25.05.011,

Alaska Stat. §25.05.013, and all other sources of state law that preclude marriage for




SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-
                                                                                                     12
COMPLAINT
 Case 3:19-cv-00298-HRH Document 1 Filed 11/20/19 Page 12 of 22
same sex couples or deny same sex married couples the full benefits available to opposite

sex couples under law, violate the due process guarantee of the Fourteenth Amendment

both facially and as applied to Plaintiffs.

          40.       The right to marry the person of one’s choice and to direct the course of

one’s life without undue government restriction is one of the fundamental rights protected

by the Due Process Clause of the Fourteenth Amendment. Defendants’ actions to enforce

the marriage ban statutes, years after these laws were voided and permanently enjoined,

impermissibly infringe upon Plaintiff’s choices of whom to marry and interfere with a

fundamental and intimate personal choice.

          41.       The Due Process Clause also protects choices central to personal dignity,

privacy, and autonomy, including each individual’s fundamental liberty interests in

family integrity and intimate association. Defendants’ actions to enforce the marriage ban

actions to enforce the marriage ban statutes after these laws have been voided and

permanently enjoined infringe upon Plaintiffs’ deeply intimate, personal, and private

decisions regarding family life, and preclude them from obtaining full liberty, dignity,

privacy, and security for themselves and their families.

          42.       As Alaska’s governor, Defendant Dunleavy’s actions to stop enforcement

of Alaska’s exclusion of same sex couples from marriage, including those actions taken

pursuant to his responsibility for the policies and actions of the executive branch relating

to, for example and without limitation: the Permanent Fund Dividend Program, violate


SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-
                                                                                           13
COMPLAINT
 Case 3:19-cv-00298-HRH Document 1 Filed 11/20/19 Page 13 of 22
Plaintiff’s fundamental right to marry and fundamental interest in liberty, dignity,

privacy, autonomy, family integrity, and intimate association under the Fourteenth

Amendment to the United States Constitution.

          43.        As Attorney General of the State of Alaska, Defendant Clarkson’s actions

to enforce Alaska’s exclusion of same sex couples from marriage, including

those actions taken pursuant to his responsibility for defending and providing legal advice

supporting the policies and actions of the executive branch relating to, for example and

without limitation: the Permanent Fund Dividend Program, violate Plaintiff’s

fundamental right to marry and fundamental interest in liberty, dignity, privacy,

autonomy, family integrity, and intimate association under the Fourteenth Amendment to

the United States Constitution.

          44.       As Commissioner of the State of Alaska, Department of Revenue,

Defendant Tangeman’s actions to enforce Alaska’s exclusion of same sex couples from

marriage, including those actions taken pursuant to his supervision of the Division of

Permanent Fund Dividend, the agency which denied Plaintiff and other accompanying

same sex spouses of military members a PFD on the basis of the unconstitutional and

permanently enjoined Alaska statutes banning same sex marriage and its recognition,

violate Plaintiff’s fundamental right to marry and fundamental interest in liberty, dignity,

privacy, autonomy, family integrity, and intimate association under the Fourteenth

Amendment to the United States Constitution.


SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-
                                                                                           14
COMPLAINT
 Case 3:19-cv-00298-HRH Document 1 Filed 11/20/19 Page 14 of 22
          45.       As the Director of the State of Alaska, Division of the Permanent Fund,

Defendant Weske’s actions to continue enforcement of Alaska’s exclusion of same sex

couples from marriage by denying Plaintiff and other accompanying same sex spouses of

military members stationed out of state their PFDs, violate Plaintiff and others similarly

situated their fundamental right to marry and fundamental interest in liberty, dignity,

privacy, autonomy, family integrity, and intimate association under the Fourteenth

Amendment to the United States Constitution.

          46.       Defendants cannot excuse their egregious continued enforcement of

marriage laws that this court - and the United States Supreme Court - held to violate the

fundamental right to marry and interference with fundamental liberty interests in liberty,

dignity, privacy, autonomy, family integrity, and intimate association.

          47.       Defendants’ deprivation of the Plaintiff’s constitutional rights under color

of state law violates 42 U.S.C. §1983.

          48.       Plaintiff and others similarly situated have no adequate remedy at law to

redress the wrongs alleged herein, which are of a continuing nature and which cause and

will continue to cause them irreparable harm.

          49.       Plaintiff and others similarly situated are entitled to declaratory and

injunctive relief on this basis.




SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-
                                                                                                15
COMPLAINT
 Case 3:19-cv-00298-HRH Document 1 Filed 11/20/19 Page 15 of 22
                                  SECOND CAUSE OF ACTION

                                        Against All Defendants

Alaska’s Unequal Treatment of Same Sex Married Couples Deprives Plaintiff and Those
  Similarly Situated of Her (Their) Rights to Equal Protection of the Laws Under the
               Fourteenth Amendment to the United States Constitution

          50.       Plaintiff incorporates by references all of the above paragraphs as though

fully set forth herein.

          51.       Plaintiff states this cause of action against Defendants in their official

capacities for purposes of seeking declaratory and injunctive relief.

          52.       The Fourteenth Amendment to the United States Constitution, enforceable

pursuant to 42 U.S.C. §1983, provides that no state shall “deny to any person within its

jurisdiction the equal protection of the laws.” U.S. Const. Amend. XIV, § 1.

          53.       The Alaska Constitution, Article 1, Section 25, Alaska Stat. §25.05.011,

Alaska Stat. §25.05.013, and all other sources of state law that preclude marriage for

same sex couples violate the equal protection guarantee of the Fourteenth Amendment

both facially and as applied to Plaintiff. The conduct of the Defendants in continuing to

enforce these laws violates the right of Plaintiff and others similarly situated to equal

protection by discriminating impermissibly on the basis of sexual orientation and sex.

          54.       As Alaska’s governor, Defendant Dunleavy’s actions to enforce

Alaska’s exclusion of same sex couples from marriage, including those actions taken

pursuant to his responsibility for the policies and actions of the executive branch relating


SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-
                                                                                                 16
COMPLAINT
 Case 3:19-cv-00298-HRH Document 1 Filed 11/20/19 Page 16 of 22
to, for example and without limitation: the Permanent Fund Dividend, violate Plaintiff’s

and others’ similarly situated constitutional right to equal treatment, without regard to

sexual orientation or sex, under the Fourteenth Amendment to the United States

Constitution.

          55.       As Attorney General of the State of Alaska, Defendant Clarkson’s

actions to enforce Alaska’s exclusion of same sex couples from marriage, including those

actions taken pursuant to his responsibility for defending and providing legal advice

supporting the policies and actions of the executive branch relating to, for example and

without limitation: the Permanent Fund Dividend, violate Plaintiff and others’ similarly

situated constitutional right to equal treatment, without regard to sexual orientation or

sex, under the Fourteenth Amendment to the United States Constitution.

          56.       As Commissioner of the State of Alaska, Department of Revenue,

Defendant Tangeman’s actions to enforce Alaska’s exclusion of same sex couples from

marriage, including those actions taken pursuant to his supervision of the Division of the

Permanent Fund Dividend, deprive Plaintiff and others similarly situated of their

constitutional right to equal treatment under the law by denying them a permanent fund

dividend because they are in a same sex marriage while granting a dividend to

heterosexual accompanying spouses of military members stationed out of state.

          57.       Defendant Weske’s actions to enforce Alaska’s exclusion of same sex

couples from marriage, and deny accompanying same sex spouses of military members


SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-
                                                                                            17
COMPLAINT
 Case 3:19-cv-00298-HRH Document 1 Filed 11/20/19 Page 17 of 22
stationed out of state their PFDs, deprive Plaintiff and others similarly situated of their

constitutional right to equal treatment under the law.

          58.       Alaska’s exclusion of same sex couples from recognition of their marriage

and the benefits of marriage, and Defendants’ actions to enforce that exclusion, deny

same sex couples equal dignity and respect, and deprive their families of a critical safety

net of rights and responsibilities. These laws brand same sex couples as second class

citizens through government imposed stigma, and also serve to foster private bias and

discrimination by instructing all persons with whom same sex couples interact, that their

relationships and families are less worthy than others. Alaska’s exclusion of same sex

couples reflects private moral disapproval and animus toward same sex couples.

          59.       Same sex couples are similar to opposite sex couples in all of the

characteristics relevant to marriage. Like opposite sex couples, they make a commitment

to each other, build their lives together, create families together, plan their futures

together, and hope to grow old together, caring for each other physically, emotionally,

and financially.

          60.       This case presents an actual controversy because Defendants’ denial of

PFDs to same sex spouses of military members stationed out of state has continued for

five years since this court permanently enjoined the enforcement of the referenced

statutes.

          61.       Defendants continue to ignore and contravene the decisions of this court


SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-
                                                                                               18
COMPLAINT
 Case 3:19-cv-00298-HRH Document 1 Filed 11/20/19 Page 18 of 22
and the Supreme Court of the United States, violating Plaintiff’s rights to due process and

equal protection, warranting the issuance of a declaratory judgment pursuant to 28 U.S.C.

§§2201-2202 and under the Federal Rules of Civil Procedure 57 and 65.

          62.       Plaintiff, on behalf of herself and other Alaska residents accompanying

their spouses who are military members stationed outside the state of Alaska denied the

PFD, seeks injunctive relief to protect her constitutional rights and avoid the injuries

described above. An order enjoining Defendants would redress and prevent the

irreparable injuries to Plaintiff that have been identified, for which Plaintiff and others

similarly situated have no adequate remedy at law or in equity.

          63.       The violation of this court’s October 12, 2014 Order and Injunction by the

State of Alaska in denying Plaintiff and others similarly situated the Permanent Fund

Dividend when accompanying same sex spouses of military members calls into question

whether the State of Alaska is otherwise continuing to enforce permanently enjoined

marriage laws as a basis to deny equal treatment of same sex couples.

VI. PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs respectfully request this court to enter judgment:

          A.        Declaring that denial of a PFD to an accompanying same sex spouse under

the Alaska laws barring recognition of marriages of Plaintiff same sex couples, including

Article 1, Section 25 of the Alaska Constitution, Alaska Stat. §§ 25.05.011-.013, and any

other sources of state law that deny recognition to and/or void the marriages of the


SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-
                                                                                              19
COMPLAINT
 Case 3:19-cv-00298-HRH Document 1 Filed 11/20/19 Page 19 of 22
Plaintiff and all those similarly situated, violates Plaintiff’s rights under the Due Process

and Equal Protection Clauses of the Fourteenth Amendment to the United States

Constitution;

          B.        Permanently enjoining denial of a PFD to an accompanying same sex

spouse via enforcement by Defendants of Article 1, Section 25 of the Alaska

Constitution, Alaska Stat. § 25.05.011-.013, and any other sources of state law to deny or

refuse recognition of and/or void the marriages of the married Plaintiffs and all others

similarly situated;

          C.        Requiring Defendants in their official capacities to permit the issuance of

PFD to Plaintiff and all those similarly situated who are accompanying same sex spouses

of a military member stationed out of state, pursuant to the same restrictions and

limitations applicable to opposite sex couples, and to recognize the marriages validly

entered into by Plaintiff and all those similarly situated;

          D.        Requiring Defendants to identify all individuals who the State of Alaska

denied a PFD from 2014 to the present based on Article 1, Section 25 of the Alaska

Constitution, Alaska Stat. §§ 25.05.011-.013, and any other sources of state law banning

same sex marriage, recognition of same sex marriage, or excluding same sex married

couples from the benefits of marriage;

          E.        Requiring Defendants to pay any and all individuals PFDs, plus interest, to

any individuals who were denied a PFD from 2014 to the present based on Article 1,


SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-
                                                                                                  20
COMPLAINT
 Case 3:19-cv-00298-HRH Document 1 Filed 11/20/19 Page 20 of 22
Section 25 of the Alaska Constitution, Alaska Stat. §§ 25.05.011-.013, and any other

sources of state law banning same sex marriage, recognition of same sex marriage, or

excluding same sex married couples from the benefits of marriage;

          F.        Requiring Defendants to pay Plaintiff her 2019 PFD, applicable interest,

costs, expenses, and reasonable attorney’s fees pursuant to 42 U.S.C. §1988;

          G.        Requiring Defendants to identify any and all persons that have been denied

the right to marry, recognition of their marriage, or benefits of marriage based upon the

enjoined statutes since the date of the permanent injunction;

          H.        Requiring Defendants to identify any additional Defendants who have, in

their official capacities as officers, agents, or employees of the State of Alaska, denied

the right to marry, the recognition of same sex marriage, or the benefits of marriage based

upon the enjoined statutes since the date of the permanent injunction in Hamby v.

Parnell;

          I.        Granting such other and further relief as the Court deems just and proper.

          J.        The declaratory and injunctive relief requested in this action is sought

against each Defendant, and all of them; and each Defendant’s officers, employees, and

agents, and against all persons acting in active concert or participation with any

Defendant, or under any Defendant’s supervision, direction, or control, whether direct or

indirect.




SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-
                                                                                                 21
COMPLAINT
 Case 3:19-cv-00298-HRH Document 1 Filed 11/20/19 Page 21 of 22
          RESPECTFULLY SUBMITTED this 20th day of November 2019 at Anchorage,

Alaska.

          By:       ____________/s/_______________
                    Caitlin Shortell #0405027

          By:       ____________/s/_______________
                    Heather Gardner #0111079

Certificate of Service

I certify that a copy of the foregoing was served via Certified U.S. Mail on November 20, 2019
to the following:

Governor Michael Dunleavy
State of Alaska
Office of the Governor
P.O. Box 110001
Juneau, AK 99811-0001

Attorney General Kevin Clarkson
State of Alaska, Department of Law
P.O. Box 110300
Juneau, AK 99811-0300

Bruce Tangeman
Commissioner, State of Alaska, Department of Revenue
P.O. Box 110400
Juneau, AK 99811-0400

Ann Weske
Director, State of Alaska, Department of Revenue
Permanent Fund Dividend Division
P.O. Box 110462
Juneau, AK 99811-0462

___/s/_________________
Heather Gardner




SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-
                                                                                             22
COMPLAINT
 Case 3:19-cv-00298-HRH Document 1 Filed 11/20/19 Page 22 of 22
